Citation Nr: 0534554	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2, claimed as due to in-service herbicide exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to in-service 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from January 1954 to December 
1956 and from May 1958 to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for COPD and diabetes mellitus, Type 2.


FINDINGS OF FACT

1.  The record does not establish that the veteran had in-
country service or visitation in the Republic of Vietnam 
during the Vietnam Era.

2.  The record does not establish that the veteran was 
exposed to herbicides while serving at Ft. Drum, NY.

3.  Diabetes mellitus, Type 2 was initially demonstrated many 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service

4.  COPD was initially demonstrated many years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.









CONCLUSIONS OF LAW

1.   Diabetes mellitus, Type 2 was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.303, 3.307, 3.309 (2005).

2.  COPD was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's April 2002 letter informed 
him that additional information or evidence could be 
submitted to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the October 
2002 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice. Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
VA treatment and examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.




Legal Criteria

1.  Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a)(2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b)(West 2002); 38 C.F.R. § 3.303(d) (2005).
 
The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2005).
2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

1.   Diabetes Mellitus, Type 2

The veteran asserts that service connection is warranted for 
his diabetes mellitus, type 2 disability.  In this regard, in 
order to establish service connection on a nonpresumptive 
direct incurrence basis for Type 2 diabetes mellitus, the 
veteran must provide evidence of a current diabetes mellitus, 
an in-service injury or disease, and a nexus between the 
current diabetes mellitus and an in-service injury or 
disease.  The record reflects that the veteran currently has 
Type 2 diabetes mellitus. In this regard, the first 
demonstration by the record of diabetes mellitus was in 2002.  
Since that time, the veteran has sought medical treatment for 
such condition at VA outpatient facilities.  However, his 
contemporaneous service medical records do not reflect that 
he ever complained of, or was treated for, diabetes mellitus.  
In fact, on numerous reports of medical examination dated 
between January 1954 and January 1964, examiners reported 
that the veteran's urinalyses were negative for sugar or 
albumin in his urine.  Moreover, there is no competent 
clinical opinion of record that etiologically relates the 
veteran's current diabetes mellitus to any incident of 
service.  The Board also notes that the initial documentation 
by the record of the veteran's diabetes in 2002 is too remote 
from service to be reasonably related to the veteran's 
military service. Such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Thus, the Board concludes that the evidence of record does 
not establish that the veteran is entitled to a grant of 
service connection on a nonpresumptive direct incurrence 
basis for his current Type 2 diabetes mellitus.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's Type 2 diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  In this case, there is no evidence that 
the veteran's Type 2 diabetes mellitus manifested itself to a 
compensable degree within one year of his separation from 
service.  As previously stated, the first demonstration by 
the record of diabetes mellitus was in 2002, which was many 
years after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
Type 2 diabetes mellitus.

As noted above, in order for a veteran to establish service 
connection for Type 2 diabetes mellitus that results from 
exposure to (herbicides) Agent Orange while serving in 
Vietnam, he must have served in the Republic of Vietnam or 
off the waters of Vietnam, during the period beginning on 
January 9, 1962 and ending on May 7, 1975 and had in-country 
duty or visitation.  In this case, the record does not 
reflect and the veteran does not contend that he ever served 
in Vietnam or had in-country duty or visitation in Vietnam.  
Rather, the veteran states that he was exposed to Agent 
Orange while at Ft. Drum, NY from May 1959 to October 1959.   
The record reflects that the Center for Unit Records Research 
(CURR) confirmed that in the spring of 1959, a vegetation 
control mission was conducted at Camp Drum, New York, 
utilizing herbicides that contained the ingredients of Agent 
Orange.  However, the record, despite the veteran's 
assertions to the contrary, does not reflect that he was at 
Camp Drum at the time of such Agent Orange use.   In this 
regard, the veteran's personnel records indicate that he was 
at Ft. Drum from October 2, 1959 to November 18, 1959 and 
again from May 4, 1960 to September 28, 1960.  Moreover, in 
June 2005, the National Personnel Records Center (NPRC) 
reported that a search of unit morning reports and personnel 
records indicated that the veteran was overseas with the HQ 
CO, 2ND  BG, 12 CAV from April 1, 1959 to September 30, 1959.  
The Board observes that such time frame coincides with the 
period that the veteran asserts that he was at Ft. Drum.  
Therefore, as the evidence of record does not verify that the 
veteran was at Ft. Drum, NY at the time that Agent Orange was 
used, the Board concludes that the veteran is not entitled to 
a grant of service connection on a presumptive basis for 
diabetes mellitus, Type 2 due to Agent Orange exposure.

In conclusion, although the veteran asserts that his diabetes 
mellitus, Type 2 is related to his military service at Ft. 
Drum, NY, the evidence of record is of greater probative 
value than his statements in support of his claim.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2005), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
current Type 2 diabetes mellitus is related to his active 
military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus, Type 2 diabetes 
mellitus.

2.  COPD

The veteran asserts that service connection is warranted for 
his COPD disability.  In this regard, in order to establish 
service connection on a nonpresumptive direct incurrence 
basis, the veteran must provide evidence of a current COPD 
disability, an in-service injury or disease, and a nexus 
between the current COPD and an in-service injury or disease.  
Although, the first demonstration by the record of COPD was 
in 1998, the veteran's contemporaneous service medical 
records do not reflect that he ever complained of, or was 
diagnosed with COPD while in service.  Further, no competent 
clinical evidence of record establishes that the veteran's 
current COPD is etiologically related to any incident of 
service.  The Board also notes that the initial documentation 
by the record of the veteran's COPD in 1998 is too remote 
from service to be reasonably related to the veteran's 
military service. Such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000)

Thus, the Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a nonpresumptive direct incurrence basis for 
his current COPD.

The Board also finds that service connection for COPD due to 
Agent Orange exposure is not warranted on a presumptive 
basis. Also, as noted above, the evidence of record does not 
demonstrate that the veteran served in Vietnam or that he was 
exposed to Agent Orange while at Ft. Drum, NY.  Moreover, for 
arguendo, even if the veteran had been found to have been 
exposed to Agent Orange in service, COPD is not a disability 
that is statutorily listed as a presumptive condition.  See 
38 C.F.R. §§ 3.307, 3.309 (2005).  Further, there is no 
competent medical evidence of record that causally links the 
veteran's COPD to exposure to Agent Orange in service.  
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).   In this 
regard, it is significant to point out that in May 2005, a VA 
examiner opined that the veteran's COPD was not as likely as 
not related to Agent Orange exposure because it is not listed 
as a presumptive disease.  In short, there is simply no 
medical evidence of record supporting a causal connection 
between the veteran's exposure to herbicides during service 
and his current COPD. 

In conclusion, the only evidence of record is to the effect 
that the veteran's current COPD disability is not 
attributable to his military service.  Although he asserts 
that his current COPD disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative service medical records are of greater probative 
value than the veteran's statements in support of his claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 
2002) and 38 C.F.R. § 3.102 (2005), but it does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for COPD, to include as due to Agent 
Orange exposure.


ORDER

Entitlement to service connection for diabetes mellitus, Type 
2, claimed as due to in-service herbicide exposure is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to in-service 
herbicide exposure is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


